EXHIBIT 10(iv)

LOGO [g16977logo.jpg]

RENT REVIEW MEMORANDUM

 

Lease

   An underlease of the Premises described below dated 25 November 2002 and made
between (1) Heron Quays (HQ4) T1 Limited and Heron Quays (HQ4) T2 Limited (2)
Canary Wharf Management Limited and (3) The Northern Trust Company

Premises

   The land and the buildings known as Floor 4 of Building HQ4 50 Bank Street
Canary Wharf London E14 (and being more particularly described in the Lease)

Landlord

   HERON QUAYS (HQ4) T1 LIMITED whose registered office is at One Canada Square
Canary Wharf London E14 5AB (No. 4290518) and HERON QUAYS (HQ4) T2 LIMITED whose
registered office is at One Canada Square Canary Wharf London E14 5AB (No.
4290517)

Tenant

   THE NORTHERN TRUST COMPANY registered in the State of Illinois whose
registered office is at 50 South LaSalle Street Chicago Illinois 60675 USA and
whose address for service in the UK is 50 Bank Street London E14 5NT (No.
BR001960)

Pursuant to schedule 3 of the Lease the Landlord and the Tenant hereby record
that the annual rent payable under the Lease was increased to SEVEN HUNDRED AND
SEVENTY-SIX THOUSAND THREE HUNDRED AND EIGHTY-EIGHT POUNDS
(£776,388.00) (exclusive of VAT) with effect from 1 April 2007 (subject to the
provisions for further review therein contained)

 

Dated   30 May 2008

 

Signed by

/s/ Russell Lyons

authorised on behalf of the Landlord

 

Signed by

/a/ David Curtin

authorised on behalf of the Tenant